DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Information Disclosure Statement
The IDS provides search report to DE patent application numbers 10 2018110560.6 without a corresponding translation, therefore it will not be considered.  Appropriate correction is required.

Claim Objections
            Claims  1 is objected to because of the following informalities:  typographical error (the foldable wing tip potion). Appropriate correction is required.
            Claims  13 is objected to because of the following informalities:  (thereby). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                    
   Reference of prior art 

Alvarez Calderon.  (US 3333792, Actuator For Variable Span Wing).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 12, 13, 17 and 18  are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Alvarez Calderon.

Re claim 1    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
A wing for an aircraft comprising: 
a fixed wing (1),
a foldable wing tip portion (5) mounted to the fixed wing via a first hinge rotatable about a first hinge axis (3), wherein the first hinge axis extends through an end of the foldable wing tip potion and an end of the fixed wing (3), and the foldable wing tip portion rotates about the first hinge axis between an extended position and a folded position (fig’s 1, 2 item 5 rotates about the first hinge axis of item 3 between an extended position and a folded position)
an actuation unit configured to actuate the foldable wing tip portion to move about the first hinge axis (21, 23), 
wherein the actuation (items 21, 23) unit is arranged at one of the fixed wing and the foldable wing tip portion, and is coupled to the other of the fixed wing and the foldable wing tip portion via a linkage including a first link element and a second link element (items 21, 23, 9 and 15),
the first link element is mounted to a rotatable output of the actuation unit (9, 19…the path 27 in fig. 2 depicts the rotation) and is rotatably coupled to the second link element via a second hinge (item 13), and 
the second link element is rotatably coupled to the other of the fixed wing and the foldable wing tip portion via a third hinge (item 17). 

Re claim 2    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 1, wherein the actuation unit is arranged at the fixed wing and is coupled to the foldable wing tip portion via the linkage (9 and 15), wherein the second link element is rotatably coupled to the foldable wing tip portion via the third hinge (items 15,  17). 

Re claim 3    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 1, wherein the output rotates about an output axis (the output axis items 23, 21, 19 and 27), wherein the second hinge defines a second hinge axis (axis of 13), and wherein the third hinge defines a third hinge axis (axis of 17), and wherein at least one of the output axis, the second hinge axis and the third hinge axis extend in parallel to the first hinge axis (axes of 23, 21, 19, 3, 13 and 17 as suggested in the drawing). 

Re claim 4    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 2, wherein the third hinge is spaced apart from the first hinge in a tip thickness direction of the foldable wing tip portion (3, 17). 

Re claim 5    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 4, wherein at least in the extended position of the foldable wing tip portion, the third hinge is positioned lower than the first hinge when viewed in the tip thickness direction of the foldable wing tip portion (P1, P5).. 

Re claim 7    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 6, wherein the third hinge is fixedly mounted to the foldable wing tip portion via a rod that extends away from an inner side of the foldable wing tip portion (unnumbered extending from the foldable wing tip portion connecting 17 to 5). 

Re claim 8    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 2, wherein the output is spaced apart from the first hinge in a span direction of the fixed wing (fig. 2, items 21, 23 and 3). 

	Re claim 12    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The wing according to claim 2, wherein at least in the extended position of the foldable wing tip portion, the third hinge is positioned lower than the output when viewed in a thickness direction of the fixed wing (fig. 1, items 23 and 17). 

Re claim 13    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
An aircraft wing assembly including: a fixed wing, a wing tip portion coupled to the fixed wing at a first hinge which rotates about a first hinge axis as the wing tip portion moves between an extended position and a folded position, wherein the first hinge axis extends through an end of the wing tip portion and an end of the fixed wing (fig. 4, hinge axis  of item P3 extends between items 42 and 22), and an actuation unit mounted within the fixed wing and configured to move the foldable wing tip portion about the first hinge axis, wherein the actuation unit includes a rotatable output; a first link element having a first end portion attached to the rotatable output of the actuation unit , wherein the rotatable output turns the first end portion and thereby rotates the first link element about an output axis perpendicular to the first link element; and a second link element having a first end section coupled to and moved by the first link element and a second end coupled to a location on the wing tip portion offset from the first hinge axis, wherein rotation of the rotatable output turns the first link element and moves to second link element to move the wing tip portion between the extended position and the folded position. 
(Claim 13 is similar in scope to Claims 1 and 3; therefore, Claim 13 is rejected under the same rationale as Claims 1 and 3).

Re claim 17    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
The aircraft wing assembly of claim 13 wherein a rotational axis of the rotatable output of the actuation unit (rotational axis of 21, 23 as it rotates following the path 27) is offset from the first hinge axis (axis of 3)  and the first link element rotates about the rotational axis (9 rotates following the path 27).

Re claim 18    Referring to the figures and the Detailed Description, Alvarez Calderon discloses:
 The wing of claim 3, wherein the output axis of the rotatable output is perpendicular to first link element (the output axis items 23, 21, 19 and 27), and wherein a first end region of the first link element is mounted to the rotatable output of the actuation unit such that the first link element rotates about the output axis (first end region of the first link element wherein item 19 is located).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 9, 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon.

Re claim 6    Referring to the figures and the Detailed Description, Alvarez Calderon discloses the claimed invention except for a distance between the third hinge and a tip point of the foldable wing tip portion is greater than a distance between the first hinge and the tip point, when viewed in a tip span direction of the foldable wing tip portion.  It would have been an obvious matter of design choice to have a distance between the third hinge and a tip point of the foldable wing tip portion is greater than a distance between the first hinge and the tip point, when viewed in a tip span direction of the foldable wing tip portion to improve and increase the rotation angle range, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Re claim 9    Referring to the figures and the Detailed Description, Alvarez Calderon discloses the claimed invention except for a ratio of a distance between the output and the second hinge to a distance between the first hinge and the third hinge is below 1.  It would have been an obvious matter of design choice to include a ratio of a distance between the output and the second hinge to a distance between the first hinge and the third hinge is below 1 for acquiring a better performance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 10    Referring to the figures and the Detailed Description, Alvarez Calderon discloses the claimed invention except for a ratio of a distance between the output and the first hinge to a distance between the first hinge and the third hinge is in a range of 0.3 and 0.6. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio of a distance between the output and the first hinge to a distance between the first hinge and the third hinge is in a range of 0.3 and 0.6 to increase the efficiency of rotation of the linkage system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re claim 11    Referring to the figures and the Detailed Description, Alvarez Calderon discloses the claimed invention except for the foldable wing tip portion is moved between the extended position and the folded position the first link element rotates about an angle in a range of 120 degrees to 180 degrees, while the foldable wing tip portion rotates about an angle in a range of 70 degrees to 100 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the foldable wing tip portion is moved between the extended position and the folded position the first link element rotates about an angle in a range of 120 degrees to 180 degrees, while the foldable wing tip portion rotates about an angle in a range of 70 degrees to 100 degrees to increase the efficiency of rotation of the linkage system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter 
       Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642